      Case 1:16-cv-00242-JL Document 193 Filed 09/10/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW HAMPSHIRE


Brown, et al.

     v.                                Civil No. 16-cv-242-JL

Saint-Gobain Performance
Plastics Corp., et al.


                                 ORDER

     On September 9, 2019, the court held a telephone conference

with counsel for all parties to resolve a discovery dispute

arising from expert disclosures and depositions.         After hearing

both sides’ positions, the court orders as follows:

1.   The defendants’ request to strike all materials served on

     behalf of the plaintiffs’ expert David Sullivan on August

     28, 2019 is denied.

2.   The plaintiffs’ request for costs and fees is denied.

3.   The plaintiffs shall make their expert David Sullivan

     available for another deposition at a date, time, and

     location that is mutually convenient for the parties and

     the witness.

4.   The defendants shall make their expert Lyle Chinkin

     available for deposition at a reasonable date and time

     after Sullivan’s second deposition, to allow Chinkin to

     analyze, and if necessary, respond to any new opinions by

     Sullivan before Chinkin is deposed.
         Case 1:16-cv-00242-JL Document 193 Filed 09/10/19 Page 2 of 2



5.    Should the defendants wish to supplement their Daubert

      challenge to Sullivan’s proposed expert testimony because

      of newly disclosed material, they shall do so within a

      reasonable period of time.

6.    The experts for each party shall produce all materials he

      or she relied upon in forming an expert opinion in this

      case, including materials whose distribution are limited by

      copyright or licensing agreements.         The court shall resolve

      any objections raised by copyright holders if they arise.


      SO ORDERED.



                                    Joseph N. Laplante
                                    United States District Judge


Dated:    September 10, 2019

cc:   John A. Yanchunis, Esq.
      Kevin Scott Hannon, Esq.
      Paul M. DeCarolis, Esq.
      Finis E. Williams, III, Esq.
      Bruce W. Felmly, Esq.
      Douglas E. Fleming, III, Esq.
      Lincoln D. Wilson, Esq.
      Mark Cheffo, Esq.
      Paul A. LaFata, Esq.
      Rachel B. Passaretti-Wu, Esq.
      Sheila L. Birnbaum, Esq.
.     Bert L. Wolff, Esq.
      Emily L. Van Tuyl, Esq.
      Jeremy T. Walker, Esq.
      Marina Schwarz, Esq.
      Stefanie A. Tubbs, Esq.




                                      2
